Citation Nr: 1647413	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  05-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for a disorder of the right lower extremity, claimed as the residuals of a fracture of the right tibia/femur.

2. Entitlement to service connection for a lumbosacral disorder.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

By November 2009 decision, the Board denied the issues on appeal.  Thereafter, the Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, pursuant to a Joint Motion for Remand in October 2010, the decision was vacated and remanded for further action based on the findings in the Joint Motion.

In June 2012, the Board remanded this matter for further development.  In February 2015, the Board again remanded this matter for further development.  Review of the record shows that there has been substantial compliance with the Board's February 2015 remand.  Stegall v. v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has a right lower extremity disorder related to active service, or caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a lumbosacral disorder related to active service, or caused or aggravated by a service-connected disability.
CONCLUSIONS OF LAW

1.  A right lower extremity disorder was not incurred in or aggravated by the Veteran's active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A lumbosacral disorder was not incurred in or aggravated by the Veteran's active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2004.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the VA examination dated in July 2015 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires that there is evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1. Right Lower Extremity Disorder

The Veteran contends he injured his right lower extremity when he fell in a ditch in service in 1991.  He contends he was clinically evaluated with plantar fasciitis and a right femur fracture that was treated with rest and immobilization.  He alternatively contends he has a right lower extremity disorder related to his service-connected right heel disability (residuals, calcaneal stress fracture of the right foot). 

Service treatment records (STRs) indicate that, in June 1991, the Veteran was seen for complaints of right lower extremity pain along the tibial shaft for the past one or two weeks, with no point tenderness noted and no abnormality seen on x-ray.  He continued to complain of right lower leg and foot pain.  A late June 1991 record indicates that an x-ray was positive for a healing calcaneal stress fracture of the right foot, but results of x-rays of both lower extremities at that time were normal.  An August 1991 x-ray of the right femur showed no abnormality.  An August 1991 clinic entry reflects the Veteran's complaint of an inability to run due to lateral leg pain, but he was not in distress and no pathology was diagnosed.  STRs show no diagnosis of or treatment for, a fracture of the right femur or tibia. 

By December 1991 rating decision, the RO granted service connection for residuals of a calcaneal stress fracture of the right foot. 

An April 2003 VA outpatient record indicates that results of an x-ray of the Veteran's right foot were negative.  In September 2003, the Veteran reported having bilateral lower leg pain, and it was noted that results of x-rays of his feet were normal.  The assessment was bilateral leg pain. 

On a VA examination in June 2003, the Veteran said that he injured his right foot and upper and lower leg in service in 1991, and that treatment included crutches.  He reported he experienced right foot pain since that time that worsened and spread to the right lower leg.  An April 2003 x-ray of the right foot was negative.  Upon clinical examination, the diagnosis was plantar fasciitis. 

A November 2003 VA examination included diagnoses of status post os calcis fracture of the right foot, resolved, and bilateral plantar fasciitis. 

A December 2003 VA outpatient record indicates that results of a bone scan of the Veteran's heel showed no abnormality identified in the lower extremities. 

By January 2004 rating decision, the RO granted service connection for plantar fasciitis of the right foot as due to residuals of a calcaneal stress fracture. 

A February 2004 VA outpatient neurology record indicates that the Veteran was evaluated for chronic leg pain and gave a history of fractures of the right femur and tibia and a right heel stress fracture in service.  A recent x-ray of the feet was normal.  Upon clinical examination, the assessment was mechanical foot pain, chronic by history and report, with no evidence of neurological etiology of pain. 

In a March 2005 signed statement, the VA staff physician stated that the Veteran had "[t]rauma to lower extremity" but did not indicate whether it was the right or left extremity.  The physician noted review of the Veteran's medical records and a physical examination of the Veteran, and opined that the problems the Veteran currently experienced, due to his noted conditions, were at least as likely as not likely to be related to the problems he experienced during his military service.  The physician did not provide any explanation of these findings. 

On a VA examination in May 2005, the Veteran gave a history of developing right leg pain after he fell in a ditch during basic training.  He said he was treated with nonsteroidal anti-inflammatory medication with minimal relief, and that results of a private bone scan showed a stress fracture in his right leg.  A clinical examination was performed, and the examiner noted that results of a December 2003 bone scan did not indicate any increased areas of uptake of either lower extremity.  The diagnosis was stress fracture of the right foot in 1991, resolved. 

A July 2007 VA outpatient record reflects the Veteran's complaints of body aches and pains including both knees and down his legs.  There was no right knee swelling and the clinical assessment included degenerative joint disease.  Results of x-rays of the knee taken at the time were normal. 

On a VA examination in May 2009, the diagnoses included remote stress fracture of the calcaneus of the right foot and bilateral plantar fasciitis.  The VA examiner noted that review of the Veteran's STRs revealed a complaint of right tibial discomfort, and diagnosis of a stress fracture of the right calcaneus in August 1991, but no indication or evidence of a previous fracture or injury.  In the VA examiner's opinion, there was no indication of a previous diagnosis of or treatment for any previous type of right upper or lower leg condition (right femur, right tibia/fibula condition).  As to the Veteran's complaint of right foot pain, it was noted that there was a history of a previous remote stress fracture of the right calcaneus diagnosed in August 1991.  The VA examiner stated that, given the above, history, current clinical findings, and findings of previous radiological evaluations documented in the claims file and medical records, "there is no indication that a right upper or lower leg condition was caused by or the result of previous military service."  The VA examiner further commented that as to the Veteran's complaint of right foot pain, there was a well-documented history of previous calcaneal stress fracture that may account for residual right plantar fasciitis.  The examiner opined that the Veteran's complaint of right foot pain/plantar fasciitis/remote stress fracture of the right calcaneus were as likely as not related to military service. 

By November 2009 decision, the Board denied the issues on appeal.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims.  Subsequently, the Court granted the parties Joint Motion for Remand, in which the Board's November 2009 decision was vacated and remanded for further action based on the findings in the Joint Motion.  

In the October 2010 Joint Motion for Remand, the parties agreed remand was warranted for the Board to clarify whether the Veteran had current diagnoses of a right lower extremity disorder and lumbosacral strain.  The parties found that it was unclear if the Board had decided whether the Veteran had, or ever had, diagnoses of a right lower extremity disorder or lumbosacral strain during the course of his claim.  The parties noted that the Board, in denying service connection for these conditions, relied on the opinion of a 2009 VA examiner who found that the Veteran did not experience a right foot fracture in service and did not have a current diagnosis of a back disorder.  On remand the Board was directed to discuss whether the Veteran has current diagnoses of these conditions, and to evaluate whether the medical evidence of record is sufficient to decide the claims, given its findings.  The parties also agreed that remand was warranted for the Board to discuss the Veteran's reports that his right lower extremity disorder and lumbosacral strain were related to service.  The parties noted that the Board had concluded the Veteran did not have the medical training to provide competent medical evidence as to the etiology of the claimed right lowered extremity disorder and lumbosacral strain.  The parties found that the Board should have first determined whether these conditions were the type "for which lay evidence is competent" and, if so, the Board should have weighed the Veteran's lay assertions against the other evidence of record.  On remand, the Board was directed to discuss whether the disabilities on appeal were the type for which lay evidence was competent, and if so, weigh the Veteran's assertions against the other evidence of record.

On a VA spine and joints examinations dated in August 2011, the examiner diagnosed right ankle, right knee, and thoracolumbar spine strain-normal examination.  The examiner opined that the claimed conditions were not related to the Veteran's service based on the rationale that while he was treated for stress fractures of the calcaneus, it is unclear in his STRs if there were stress fractures involving the right knee or right ankle.  The examiner explained that lumbosacral strain is an acute muscle condition that would not cause a chronic problem and that there is no mention of knee or ankle conditions in the STRs that would cause a chronic problem.  The examiner also indicated that an examination of the Veteran indicated that he had a normal back, knee and ankle.

On a VA DBQ knee and lower leg conditions examination in July 2015, the Veteran's claimed condition was listed as stress fractures of tibia and femur adjacent to the right knee, but it was noted that he did not have a current diagnosis associated with the claimed condition.  It was again noted that in the summer of 1991, during field maneuvers, the Veteran injured his right foot and ankle.  The examiner noted that right knee x-rays taken in July 2007 and July 2009 were normal.  The examiner noted that the Veteran complained he could not stand or walk on the right lower extremity more than 30 minutes or a few blocks because of the onset of pain.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that the Veteran developed stress fractures of the femur and tibia in 1991, and that these long since have resolved as demonstrated on a bone scan in service and serial imaging at the VA later.  The examiner noted that no recent medical care has been necessary for any knee condition.  With regard to secondary service connection, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that there was no documented current knee or lower leg diagnosis or condition.  The examiner also opined that the condition claimed was less likely than not proximately due to or the result of or aggravated, beyond the natural progression, by the Veteran's service connected condition, noting for rationale that there was no documented current knee or lower leg condition.

In a letter dated in October 2016, the Veteran's representative argued that there were multiple inconsistencies and outright contradictions between the Veteran's report and treatment records, and the 2015 VA examiner's findings.  The Veteran's representative essentially asserts that the VA examiner's findings in 2015 did not accurately represent the severity of the Veteran's back and right knee symptoms, pointing out that on the history portion of the examination, the Veteran's reported ongoing pain, the need for bracing, and significant limitations, but then on examination the Veteran was found to have full range of motion with no pain noted on the examination.  The representative also maintained that for the period where there was an absence of formal treatment, the credible Veteran always attested to the fact of a continuation of symptomatology about the back and knee.  Finally, the representative contends that the VA examiner's opinion regarding secondary service connection is speculative, claiming that every reputable relevant website supports the likelihood that years of improper ambulation, or specifically the overcompensation therefrom, can lead to the advancement of additional degenerative breakdown - a fact we would additionally find to be common sense."  The representative additionally requested that if service connection was not granted, that an addendum opinion be obtained regarding the claim for secondary service connection.  

As noted above, the Veteran contends service connection should be granted for a right lower extremity disorder.  The record demonstrates that no fracture of the right tibia and femur was found in service or on separation from service, however, he was seen for complaints of right lower extremity pain.  On VA examinations after the Veteran's separation from service, there was no showing that he had residuals of a fracture of the right tibia and femur.  Furthermore, he has submitted no medical evidence that would show that he currently has residuals of a fracture of the right femur and tibia.  In short, no medical opinion or other medical evidence showing that the Veteran currently has residuals of a right tibia and femur fracture, or that he has current right lower extremity disability of the knee or leg, has been presented.  Thus, the threshold requirement for service connection - competent medical evidence of the current existence of the claimed disorder - has not been met.  Brammer v. Derwinski, supra.  

With regard to the Veteran's claim that he has a right lower extremity condition, although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the diagnosis of a right knee and/or leg disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  Determining the presence of a right lower extremity disability is not readily amenable to mere lay diagnosis, as the evidence shows that testing and other specific clinical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Board readily acknowledges that the Veteran is considered competent to report any knee or leg symptoms he has experienced, there is no indication that he is competent to diagnose any disability of the right lower extremity.  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.

In support of his claim, the Veteran would point to the opinion rendered by the VA staff physician in March 2005 to the effect that the Veteran had "[t]rauma to lower extremity" that was at least as likely as not likely to be related to problems experienced during military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).  

Although the VA staff physician's March 2005 statement might appear to support the appellant's claim, the Board notes that the opinion is both equivocal and speculative and, at most, does little more than propose that it is possible that the Veteran has trauma to the lower extremity due to active duty.  The physician does specify the trauma of the lower extremity, and does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Such speculation is not legally sufficient to establish service connection, and moreover, does not meet the threshold requirement for service connection - competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  The Veteran and his representative have also had multiple opportunities to provide competent medical evidence of a current right lower extremity disability and have apparently chosen not to do so. 

The preponderance of the evidence is therefore against the claim of service connection for a right lower extremity on both a direct basis and as secondary to service-connected disability, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



2. Lumbosacral Disorder

The Veteran essentially contends he injured his back during service and that he has a current lumbosacral disorder as a result of an in-service injury.  He also contends that he his current lumbosacral disorder may be related to his service-connected right heel disability (residuals, calcaneal stress fracture of the right foot). 

STRs show that in June 1991, the Veteran was seen for complaint of low back pain.  Upon clinical examination, the diagnosis was no pathology. 

Post service, private medical records indicate that, in October 2001, the Veteran was treated for complaints of back pain diagnosed as lumbar strain.  The Veteran gave a history of heavy lifting two days earlier.  In November 2002, he was seen in an emergency room with complaints of back and bilateral knee pain after he fell the previous evening.  The diagnoses included lumbar strain. 

An October 2003 VA outpatient record indicates the Veteran was seen for complaints of lower back pain and a possible kidney infection.  The assessment included neck and back strain, and in February 2004, it was noted that recent x-rays of the Veteran's lower back revealed no pathology other than a congenital normal variation of partially lumbarized lumbosacral vertebra and bone scan. 

In March 2004, private records show that the Veteran was treated in a private hospital emergency room after the vehicle he was driving was rear-ended.  He complained of posterior neck, head, and shoulder pain.  A cervical sprain was noted.  X-rays of his back taken at the time showed no evidence of acute fracture or subluxation. 

VA treatment records show that in May 2004, the Veteran complained of chronic lower back pain since 1991.  He said a bone scan showed something in his left shoulder, although the clinic examiner said that review of a bone scan report from the computer showed no abnormality in the left shoulder.  The clinical assessment was back pain. 

A June 2004 VA outpatient record indicates that the Veteran was seen in the clinic complaining of increased neck, left shoulder, and low back pain since two rear-end motor vehicle accidents in the last month.  The assessment was multiple aches and pains, without remarkable findings on examination or previous x-rays. 

In a letter dated in March 2005, a VA physician noted that the Veteran suffered from depression, hypertension, trauma to the lower extremity, and back strain.  The VA physician noted review of the Veteran's medical records and completion of a physical examination, and opined that the problems the Veteran was currently experiencing, due to the conditions listed above, were "at least as likely as not likely to be related to the problems he experienced during his military service."

On a VA examination in May 2005, the Veteran gave a history of developing back pain after his fall in the ditch in 1991.  He said that in 2004 he was involved in two motor vehicle accidents that occurred a few days apart, with back pain, but did not seek emergency room treatment at the time, and was seen a few days later during a regular sick call.  It was noted that results of x-rays of the Veteran's lumbar spine taken in June 2004 revealed slight lumbarization of S1 that was considered a normal variant, with an otherwise normal lumbosacral spine.  The pertinent diagnosis was low back pain that was less likely than not related to military service. 

A July 2007 VA outpatient record reflects the Veteran's complaints of body aches and pains, including his lower back.  An x-ray of the lumbar spine was normal. 

In a May 2009 VA examination report, it was noted that the Veteran gave a history of injuring his low back in 1991.  He reported he slipped on the grass and fell into a ditch, and was evaluated at the local clinic after the injury for his complaints of back and right lower extremity pain.  He claimed he was symptomatically treated for a back disorder, diagnosed as a strain and that the right femur fracture was also diagnosed at that time.  Results of x-rays of his cervical and thoracic spine taken in October 2008 were normal.  Upon clinical examination, the VA examiner concluded that no disease was found.  The VA examiner noted that there was only one clinical entry in STRs referable to "LBP," but no support documentation regarding a complaint of or treatment for back pain, or any indication that the Veteran suffered a back injury in service or was treated for a back condition in service.  The VA examiner opined that the Veteran's current condition/complaints of chronic low back pain were not caused by or the result of military service. 

On a VA spine and joints examinations dated in August 2011, the diagnoses included right ankle, right knee, and thoracolumbar spine strain - normal examination.  The examiner opined that the claimed conditions were not related to the Veteran's service.  The examiner explained that lumbosacral strain is an acute muscle condition that would not cause a chronic problem and that there is no mention of knee or ankle conditions in the STRs that would cause a chronic problem.  The examiner also indicated that an examination indicated that the Veteran had a normal back.

On a VA DBQ (disability benefits questionnaire) back (thoracolumbar) conditions examination in July 2015, the Veteran's diagnoses were listed as lumbosacral strain and degenerative arthritis of the spine.  It was noted that in the summer of 1991, during active service, the Veteran was on field maneuvers and he slipped and fell in the mud against a concrete structure, sustaining multiple injuries including right foot and ankle, and stress fractures of right tibia and femur.  He also sustained and was diagnosed with a lumbar strain as a result.  It was noted that he was treated conservatively, given crutches and a profile, and referred for physical therapy.  He skipped the physical therapy and separated from the service.  It was noted that in 1992, while working stacking palates, the Veteran reinjured his back lifting palates overhead.  He also had 2 motor vehicle accidents (MVAs) in 2004, that were 3 days apart, and he developed back pain, for which he was seen in sick call several days later.  A February 2015 MRI of the lumbar spine showed multilevel disc bulges, some indentation of the thecal sac; no central canal stenosis; mild spurring at facet joints; and some bilateral foraminal narrowing, slightly worse on the left.  It was noted that subsequently, in May 2015, the Veteran was injured in another MVA, which resulted in a re-injury of the back.  On examination, the Veteran reported back pain when he stands longer than 20 minutes, and that these symptoms differed from the low back pain from 1991.  He said he still suffered from low back pain, wore a back brace, and used a heating pad prescribed by VA.  

In July 2015, the VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that DJD of the lumbar spine was diagnosed in 2014 -- 23 years after separation from active duty -- not in service or within 12 months of separation; that the Veteran re-injured his back in 1992 and reinjured his back in two motor vehicle in 2004; that he suffered a lumbar strain in 1991, which was understood to be an acute injury without sequellae and has been described as "resolved," and that that diagnosis was understood to be distinct and separate from the DJD of the spine which developed many years later.  The examiner noted that DJD was understood to be a result of aging and wear and tear, and opined that his DJD was likely unrelated to trauma.  With regard to secondary service connection, the examiner opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  For rationale, the examiner noted that there was a current condition of DJD of lumbar spine with disc bulges, but that this was understood to be a recent, distinct, and separate diagnosis, representative of aging and wear and tear, rather than a result of the unrelated foot and ankle condition.  The examiner also opined that the claimed condition was not aggravated beyond its natural progression by an in-service event, injury, or illness.  For rationale, the examiner noted that there has been no aggravation beyond the natural progression of the Veteran's DJD of the lumbar spine and that this condition was demonstrated on imaging to be typical of such disorders.

As noted above, the Veteran contends he has a current lumbosacral disorder as a result of an in-service injury.  He also contends his current lumbosacral disorder may be related to his service-connected residuals, calcaneal stress fracture of the right foot.  In support of his claim, the Veteran points to the positive pinion rendered by the VA staff physician in March 2005.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Review of the VA staff physician's March 2005 note shows that the opinion supports the Veteran's claim, however, the opinion is both equivocal and speculative and, at most, does little more than propose that it is possible that the Veteran has back strain due to active duty.  The physician does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 611. 

The VA examiner's opinions of July 2015, however, did provide rationale, and the VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board attaches significant probative value to this opinion, and the most probative value in this case, as the VA examiner's opinions of July 2015 are well-reasoned, detailed, consistent with other evidence of record, and included a review of the background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The July 2015 VA examiner's opinion is deemed more probative and persuasive than the VA staff physician's opinion of March 2005, which appears to be based more on history than on a comprehensive review of the evidence on file.  

Further, the Board finds that the opinion of the VA staff physician in March 2005, did not clearly attribute the Veteran's back strain to service, rather, this physician suggested that according to the Veteran's record and other history, the Veteran's back strain developed in relationship to problems experienced in service without an clinical records or rationale to support that assertion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. at 348.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).  Although in March 2005, the VA staff physician opined that the Veteran had back strain related to military service, he also did so in a very general and cursory manner.  Neither did this VA physician mention the Veteran's history of back injury due to heavy lifting (in October 2001), falling (in November 2002), or involvement in multiple post service motor vehicle accidents in which he was diagnosed with lumbar strain (in 2004), and address whether they had any role in the Veteran's development of lumbar strain.  Nor did the VA staff physician in March 2005 provide clinical evidence to support his belief; accordingly, this opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, supra, Black v. Brown, supra, Prejean v. West, supra. 

On the other hand, the VA examiner in July 2015 noted review of the evidence of record and described the evidence reviewed, and noted that in 1991 the Veteran was diagnosed with lumbar strain.  The VA examiner also listed the Veteran's diagnoses as lumbosacral strain and degenerative arthritis of the spine, noting that DJD of the lumbar spine was diagnosed in 2014, and that the lumbar strain in 1991 was an acute injury without sequellae and was distinct and separate from the DJD of the spine which developed many years later.  The examiner also provided as rationale for the opinion that the Veteran's DJD was likely unrelated to trauma, that DJD was understood to be a result of aging and wear and tear.  Thus, the Board concludes that the opinion of the VA staff physician in March 2005 is accorded less weight than that of the VA examiner in 2015.  The Board also finds that the VA staff physician in March 2005 provided no substantive bases on which the Board may accord his opinion more than minimal weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  

The Board notes that in October 2016, the Veteran's representative submitted a letter in response to the Board's 90 day letter, arguing that there were multiple inconsistencies and outright contradictions between the Veteran's report and treatment records, and the 2015 VA examiner's findings.  The Veteran's representative essentially asserts that the VA examiner's findings in 2015 did not accurately represent the severity of the Veteran's back and right knee symptoms, pointing out that on the history portion of the examination, the Veteran's reported ongoing pain, the need for bracing, and significant limitations, but then on examination the Veteran was found to have full range of motion with no pain noted on the examination.  The representative contends that the Veteran has a documented low back disability during service, fairly continual treatment in the last fifteen years, and an active and ongoing chronic impairment in the present.  The representative also noted that for the period where there was an absence of formal treatment, the credible Veteran always attested to the fact of a continuation of symptomatology about the back and knee.  Finally, the representative contends that the VA examiner's opinion that the current low back is simply a result of the aging process (rather than related to a service-connected injury) is speculative, claiming that every reputable relevant website, in addition to common sense, supports the likelihood that years of improper ambulation, or overcompensation therefrom, can lead to "the advancement of additional degenerative breakdown."  The representative requested that if service connection was not granted, that an addendum opinion be obtained regarding the claim for secondary service connection.  The Board acknowledges the Veteran's representative's contentions in the letter, however, as noted above, the VA examiner in July 2015 provided adequate supporting rationale for the opinions cited above, and the opinions are found to be probative and persuasive as to the possible etiology of the Veteran's current lumbosacral disorder.  Accordingly, the Board finds no bases for obtaining additional medical opinions on this issue. 

With regard to the Veteran's assertions that he has had lumbosacral symptoms since service, and that his current lumbosacral disorder is related to service, the Board notes that he is competent to report he has had ongoing lumbar symptoms since service.  As noted above, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, supra,  as to the specific issue in this case, whether the Veteran's back disability is related to service and/or caused by a right heel disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Id.  Lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is certainly competent to observe his own back symptoms, he is not capable of determining its cause or attributing it to a service-connected disability.  As shown by the record, a medical professional with more expertise and training than a layperson has disagreed with regard to the etiology of the Veteran's lumbosacral disability; further, his assertion has been investigated by competent medical examinations and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Veteran's lay assertions as to etiology are less probative than the medical evidence of record.  The Board therefore finds the VA examiner's opinion to be more probative and persuasive on the issue as to whether the Veteran has a lumbosacral disorder that is related to service or to a service-connected disability.  Accordingly, the Board assigns more weight to the VA examiner's opinion in July 2015.

The preponderance of the evidence is therefore against the claim of service connection for a lumbosacral disorder on both a direct basis and as secondary to service-connected disability, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a disorder of the right lower extremity is denied.

Service connection for a lumbosacral disorder is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


